339 So. 2d 104 (1976)
In re David Brian ROBERSON
v.
STATE.
Ex parte STATE of Alabama ex rel. ATTORNEY GENERAL.
SC 2123.
Supreme Court of Alabama.
November 24, 1976.
William J. Baxley, Atty. Gen., and Barry V. Hutner, Asst. Atty. Gen., for the State, petitioner.
None for the respondent.
EMBRY, Justice.
Petition of the State by its Atty. Gen. for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Roberson v. State, Ala.Cr.App., 339 So. 2d 100.
WRIT DENIED.
HEFLIN, C. J., and BLOODWORTH, JONES and ALMON, JJ., concur.